DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/23/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment 
   This office action is responsive to amendment filed on 12/23/2021. The Examiner has acknowledged the amendments to 1, 8, 9, 14, and 18.  Claims 4-7, 16 and 19 have been canceled. New claim 21 has been added.  Claims 1-3, 8-15, 17-18 and 20-21 are allowed in view of the prior art of record.

Response to Arguments
Applicant's argument, see amendment filed on December 23rd , 2021, with respect to claims 1-3, 8-15, 17-18 and 20-21 have been fully considered and are persuasive. Therefore, the rejection of claims 1-3, 8-15, 17-18 and 20-21 have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly teaches or suggests “generate an operational movement envelope for a buoy based on the received node data and on movement of a plurality of node units over a period of time; store the operational movement envelope in the memory storage; and monitor additional node unit data via the transceiver interface compare the monitored additional node unit data with the operational position or movement envelope; trigger an alarm based on the monitored additional node unit data exceeding a threshold; and the threshold includes allowed movement of the buoys, a floating hose, and a subsea hose”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


04/05/2022



/ELIZABETH KASSA/
Examiner, Art Unit 2457
/YVES DALENCOURT/Primary Examiner, Art Unit 2457